Order entered November 19, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01348-CV

                               THOMAS HANDLER, Appellant

                                             V.

                                DON BUFORD JR., Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-11354-1

                                         ORDER
       Before the Court is appellant’s November 14, 2014 agreed motion for an extension of

time to file his brief. Appellant’s brief is currently due on November 19, 2014, not November

20, 2014 as stated in the motion. See TEX. R. APP. P. 38.6(a). Accordingly, we GRANT the

motion TO THE EXTENT that appellant file his brief by DECEMBER 19, 2014. We caution

appellant that no further extension of time will be granted in this accelerated appeal absent

extraordinary circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE